Exhibit 10.1
SECOND AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER
          This SECOND AMENDMENT TO CREDIT AGREEMENT AND LIMITED WAIVER, dated as
of October 5, 2009 (this “Amendment”), modifies that certain Credit Agreement,
dated as of September 30, 2008 (as amended, restated, amended and restated,
extended, supplemented, modified and otherwise in effect from time to time, the
“Credit Agreement”), among ATHENAHEALTH, INC., a Delaware corporation (the
“Borrower”), each lender from time to time party thereto (the “Lenders”), BANK
OF AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”) for itself and the other Lenders, the Swing Line Lender and the L/C
Issuer. Any capitalized term used herein and not defined shall have the meaning
assigned to it in the Credit Agreement.
RECITALS
          WHEREAS, the Borrower has informed the undersigned Lenders and the
Administrative Agent of its intention to purchase all of the Equity Interests in
Anodyne Health Partners, Inc. (“Anodyne”, and such purchase referred to
hereinafter as the “Anodyne Purchase”) and has requested that the undersigned
Lenders and the Administrative Agent waive certain provisions of Section 7.03(g)
of the Credit Agreement in connection with such purchase;
          WHEREAS, the Borrower has requested that the undersigned Lenders and
the Administrative Agent agree to amend certain provisions of the Credit
Agreement; and
          WHEREAS, the undersigned Lenders and the Administrative Agent are
prepared to waive certain provisions of and amend the Credit Agreement on the
terms, subject to the conditions and in reliance on the representations set
forth herein;
          NOW THEREFORE, in consideration of the premises and other good and
valuable consideration, the parties hereto hereby agree as follows:
          Section 1. Limited Waiver.
          (a) In connection with the Anodyne Purchase, the Borrower has advised
the Administrative Agent that it will not be able to comply with
Section 7.03(g)(vi) of the Credit Agreement which requires that the EBITDA set
forth on the most recent income statement for the four fiscal quarter period
then ended with respect to the Person to be purchased be greater than $0.00. The
Administrative Agent and undersigned Lenders, solely with respect to the Anodyne
Purchase, waive such requirement set forth in Section 7.03(g)(vi).
          (b) In connection with the Anodyne Purchase, the Borrower has advised
the Administrative Agent that it will not be able to comply with
Section 7.03(g)(ix) of the Credit Agreement which requires the Borrower to
deliver to the Administrative Agent and each Lender, at least 25 days prior to
the date of consummation of the Anodyne Purchase, (i) a description of such
purchase, (ii) diligence materials, (iii) a certificate of a Responsible Officer
certifying that the Anodyne Purchase is in compliance with Section 7.03(g)(vi)
of the Credit Agreement, and (iv) calculations in support thereof. The
Administrative Agent and undersigned Lenders, solely with respect to the Anodyne
Purchase, waive such requirement set forth in Section 7.03(g)(ix).
          (c) The foregoing waivers in Sections 1(a) and 1(b) hereof are limited
waivers and the execution and delivery of this Amendment does not (a) constitute
a waiver by the Administrative Agent and the undersigned Lenders of any other
term or condition under the Credit Agreement or any other Loan Document, and of
any right, power or remedy of the Lenders under any of the Loan

 



--------------------------------------------------------------------------------



 



Documents (all such rights, powers and remedies being expressly reserved),
(b) establish a custom or a course of dealing or conduct between the Lenders and
the Borrower, or (c) prejudice any rights which the Lenders now have or may have
in the future under or in connection with the Loan Documents.
          Section 2. Amendments to Credit Agreement.
          (a) Section 1.01 is hereby amended by inserting the following new
definition in correct alphabetical order:
“Anodyne” means Anodyne Health Partners, Inc.
“Anodyne Acquisition” means the acquisition by the Borrower of all of the Equity
Interests in Anodyne pursuant to the terms of the Anodyne Acquisition Agreement.
“Anodyne Acquisition Agreement” means the Agreement and Plan of Merger, dated as
of October 5, 2009, by and among athenahealth, Inc., Aries Acquisition
Corporation, Anodyne, and Walter Beinecke and Richard Maclean as representatives
of the Securityholders (as defined therein).
          (b) Section 7.03(g)(v) of the Credit Agreement is hereby amended as
follows:
          (i) “$30,000,000” is hereby replaced with “$50,000,000” in each
instance in which such number is included in such section; and ‘
          (ii) The following clause is inserted at the end of
Section 7.03(g)(v):
“provided that, the Anodyne Acquisition shall not be included in a calculation
of the cumulative amount of acquisitions or purchases calculated in clause
(B) of this Section 7.03(g)(v);”
          Section 3. Conditions Precedent. This Amendment shall become effective
as of the date first written above (the “Effective Date”) upon the satisfaction
of the following conditions precedent:
          (a) Documentation. Administrative Agent shall have received all of the
following, in form and substance satisfactory to Administrative Agent:
          (i) fully-executed and effective Amendment by the Borrowers, the
Administrative Agent and the Required Lenders;
          (ii) such additional documents, instruments and information as
Administrative Agent may reasonably request to effect the transactions
contemplated hereby.
          (b) No Default. On the Effective Date and after giving effect to this
Amendment, no event shall have occurred and be continuing that would constitute
an Event of Default or a Default.
          (c) Fees. The Administrative Agent, for the person entitled thereto,
shall have received payment by the Borrower of any fees and expenses that are
due and payable on or prior to the Effective Date.
          Section 4. Conditions Subsequent.

-2-



--------------------------------------------------------------------------------



 



               (a) Credit Agreement Schedules. The Borrower shall have delivered
to the Administrative Agent within twenty (20) days following the closing of the
Anodyne Acquisition the following revised Schedules to the Credit Agreement:
(i) Schedule 5.05 (“Supplement to Interim Financial Statements”),
(ii) Schedule 5.06 (“Litigation”), (iii) Schedule 5.08(b) (“Existing Liens”),
(iv) Schedule 5.08(d)(i) (“Leased Real Property (Lessee)”), (v) Schedule 5.13
(“Subsidiaries, Equity Interests”), (vi) Schedule 5.17 (“Intellectual Property
Matters”), (vii) Schedule 6.12 (“Guarantors”), and (viii) Schedule 7.02
(“Existing Indebtedness”). The Borrower agrees with the Administrative Agent and
the Lenders that failure to provide the aforementioned Schedules 5.05, 5.06,
5.08(b), 5.08(d)(i), 5.13, 5.17, 6.12, and 7.02 within such time period shall
constitute an Event of Default under the Credit Agreement.
               (b) Compliance with Section 6.12 of the Credit Agreement. The
Borrower shall have delivered to the Administrative Agent all applicable
documentation required to be delivered following the closing of the Anodyne
Acquisition pursuant to the requirements and time periods set forth in
Section 6.12 of the Credit Agreement. The Borrower agrees with the
Administrative Agent and the Lenders that failure to provide such documentation
as required by Section 6.12 of the Credit Agreement shall constitute an Event of
Default under the Credit Agreement.
          Section 5. Representations and Warranties; Reaffirmation of Grant. The
Borrower hereby represents and warrants, on behalf of itself and its
Subsidiaries, to the Administrative Agent and the Lenders that, as of the date
hereof and after giving effect to this Amendment, (a) all representations and
warranties of the Borrower, on behalf of itself and its Subsidiaries, set forth
in the Credit Agreement and in any other Loan Document are true and correct in
all material respects on and as of the date hereof to the same extent as though
made on and as of such date, except to the extent such representations and
warranties specifically relate to an earlier date, in which case such
representations and warranties shall have been true and correct in all material
respects on and as of such earlier date, (b) no Default or Event of Default has
occurred and is continuing, (c) the Credit Agreement and all other Loan
Documents are and remain legally valid, binding obligations of the Borrower,
enforceable against the Borrower in accordance with their respective terms,
except as may be limited by bankruptcy, insolvency, reorganization, moratorium
or similar laws relating to or limiting creditors’ rights generally or by
equitable principles relating to enforceability and (d) each of the Collateral
Documents to which the Borrower is a party and all of the Collateral described
therein do and shall continue to secure the payment of all Obligations as set
forth in such respective Collateral Documents. The Borrower, as a party to the
Security Agreement or any of the Collateral Documents, hereby reaffirms its
grant of a security interest in the Collateral to the Administrative Agent for
the ratable benefit of the Secured Parties, as collateral security for the
prompt and complete payment and performance when due of the Obligations.
          Section 6. Survival of Representations and Warranties. All
representations and warranties made in this Amendment or any other Loan Document
shall survive the execution and delivery of this Amendment, and no investigation
by the Administrative Agent or the Lenders shall affect the representations and
warranties or the right of the Administrative Agent and the Lenders to rely upon
them.
          Section 7. Amendment as Loan Document. This Amendment constitutes a
“Loan Document” under the Credit Agreement. Accordingly, it shall be an Event of
Default under the Credit Agreement if the Borrower fails to perform, keep or
observe any term, provision, condition, covenant or agreement contained in this
Amendment or if any representation or warranty made by the Borrower, on behalf
of itself and its Subsidiaries, under or in connection with this Amendment shall
have been untrue, false or misleading when made.

-3-



--------------------------------------------------------------------------------



 



          Section 8. Costs and Expenses. The Borrower shall pay on demand all
reasonable out-of-pocket costs and expenses of the Administrative Agent
(including the reasonable fees, charges and disbursements of counsel to the
Administrative Agent) incurred in connection with the preparation, negotiation,
execution and delivery of this Amendment.
          Section 9. Governing Law. THIS AMENDMENT AND THE RIGHTS AND
OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE COMMONWEALTH OF MASSACHUSETTS (WITHOUT GIVING
EFFECT TO ANY CHOICE OR CONFLICT OF LAW PROVISION OR RULE THAT WOULD CAUSE THE
APPLICATION OF THE DOMESTIC SUBSTANTIVE LAWS OF ANY OTHER STATE).
          Section 10. Execution. This Amendment may be executed in any number of
counterparts and by different parties hereto in separate counterparts, each of
which when so executed shall be deemed to be an original and all of which taken
together shall constitute one and the same agreement. Delivery of an executed
counterpart of a signature page to this Amendment by telecopier, facsimile or
other electronic transmission shall be effective as delivery of a manually
executed counterpart of this Amendment.
          Section 11. Limited Effect. This Amendment relates only to the
specific matters expressly covered herein, shall not be considered to be an
amendment of any rights or remedies any Lender or the Administrative Agent may
have under the Credit Agreement or under any other Loan Document (except as
expressly set forth herein), and shall not be considered to create a course of
dealing or to otherwise obligate in any respect any Lender or the Administrative
Agent to execute similar or other amendments or grant any amendments under the
same or similar or other circumstances in the future.
[Remainder of page intentionally blank.]

-4-



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the parties hereto have caused this Amendment to
be executed and delivered as of the date first above written.

            Borrower:

ATHENAHEALTH, INC.
      By:   /s/ Carl Byers        Name:   Carl Byers        Title:   Chief
Financial Officer   





--------------------------------------------------------------------------------



 



          Administrative Agent:

BANK OF AMERICA, N.A., as
Administrative Agent
      By:   /s/ Linda Alto        Name:    Linda Alto       Title:   SVP       

          Lenders:

BANK OF AMERICA, N.A., as
a Lender, Swing Line Lender and L/C Issuer
    By:   /s/ Linda Alto      Name:   Linda Alto      Title:   SVP     

